Title: James Riley to Thomas Jefferson, 19 December 1818
From: Riley, James
To: Jefferson, Thomas


          
            Venerable Sir
             New York  Decr 19th 1818
          
          Having (Since my return from Slavery in Africa) been appointed by mr James Simpson our old Consul in Morocco, his agent for Settling his accounts with Government (of about 23 years standing) and to petition Congress in his behalf for arrearages of pay to which he has always considered himself Justly entitled or for such other relief as Congress shall deem fit to afford him, in his present embarrassed circumstances, occasioned by his long residence in a Barbarous Country where his necessary expenditures have from the first been far more Considerable than his Salary allowed by law,
          I take the liberty (though personally a stranger) to enclose you a printed Copy of his representation & petition, which I shall in a few days cause to be laid before Congress, with a request that you will have the goodness to examine the Document. particularly, as many of the facts therin stated must have come within your official knowledge when Secretary of state & President of the United States
          If mr Simpsons statements are true (which I have no reason to doubt from his general character) and if he has uniformly & faithfully as well as oeconomically discharged the Various duties of his office, with a pointed regard to the Public good, I think there cannot exist a doubt but he is entitled to the consideration & munificence of the government & the Country
          I have Visited mr Simpson & partook of his bounty & hospitality when in distress, he  has  expended besides his Salary all his private property in the Public service and has been forced to the humiliating necessity of applying to Congress, in order to enable him to pay debts he has been obliged to contract for his ordinary subsistence I have also to request you in mr Simpsons name to make such remarks on his representation & Petition as your knowledge of facts, benevolent character and Justice shall dictate and to forward them together with Such observations as your you may think proper, to the Honle the Secy, of State, as early as convenient, in order that he may thereby be prepared to answer such questions as a committee of congress may propose on this, to mr Simpson, most interesting Subject,
           I have in common with my unprejudiced country-men always admired the sense & wisdom that conceived & wrote the declaration of our independence & the Statesman, philanthropist, &  Philosopher, to whom my Country & mankind are indebted for Such unparralled benefits and I cherish a hope that it will be yet in my power once to behold the Father of our most Valuable institutions (the envy & the admiration of the civilized World,) that I may tell my Children with emotions of delight, I have seen the immortal Jefferson; reverence & adore & practice upon his liberal & enlightened, religious & republican principles & transmitmit transmit them, as far as in you lies, to the latest posterity unimpaired
          Please forgive this effusion of grattitude from the heart of one who has tasted & drank of the bitter cup of affliction in Barbary, & who has seen much of the tyranny and oppression heaped upon the devoted heads of civilized & christian Communities in Europe, & who can contrast with deep sensibelity their situation with compared with ours
           I should be happy to receive a line from you in Washington where I expect to be in 10 Days,
          
            Wishing you health & every blessing, I am with considerations of veneration & Esteem & the most profound respect, Your most humble & devoted Servant
            James Riley
          
        